Citation Nr: 9917676
Decision Date: 06/25/99	Archive Date: 09/09/99

DOCKET NO. 93-13 067               DATE JUN 25, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Entitlement to a rating in excess of 20 percent for postoperative
amputation of the right 4th toe metatarsophalangeal joint with
neuroma and degenerative changes of the first metatarsophalangeal
joint (formerly characterized as ostectomy with resection of the
proximal phalanx of the right 4th toe and postoperative
bunionectomy of the right great toe).

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel

INTRODUCTION

The veteran served on active duty from September 1957 to June 1961.

This matter comes before the Board of Veterans Appeals (Board) on
appeal from a rating decision of the Department of Veterans Affairs
(VA) Regional Office (RO) at St. Petersburg, Florida. The claim
originally included additional issues that have been decided and
are no longer on appeal to the Board.

In April 1995, the Board remanded the case, in part to obtain
additional evidence, including an examination of the veteran's
foot. In May 1997, the case was remanded again for any additional
medical evidence and a podiatry examination.

REMAND

The Board's last remand requested that the veteran be afforded a
podiatry examination which was to address certain specific matters,
including the etiology of any shortening if the 5th right toe and
whether the service-connected right foot disability, without
consideration of the separately rated 4th right toe amputation
scar, would best be characterized as moderately severe or severe,
with a discussion of the functional limitation, if any, resultant
from the disability. The examiner did not adequately address these
matters. For example, in an addendum to the September 1997
examination report, the examiner referred to a determination of the
severity or functional limitation due to "shortening of the 5th
digit," which was not the question posed by the Board.
Additionally, it is unclear whether certain references in the
report to the "left foot" were meant for the right foot (e.g.,
muscle strength and examination at the 4th and 5th metatarsal areas
of the left foot). Thus, he case must be remanded again. See
Stegall v. West, 11 Vet.App. 268 (1998).

2 -

1. The veteran should be permitted to identify or submit any
additional evidence regarding her right foot disability. Any
evidence identified should be obtained by the RO and added to the
claims file.

2. The veteran should be afforded an examination by a podiatrist
other than the one who performed the September 1997 examination. To
the extent possible, the examination should include an evaluation
of any neuroma of the right foot; an assessment of whether right
fifth toe shortening (including the underlying disorder that
resulted in the shortening) was caused or permanently worsened by
the service-connected right foot disability; and whether the
service-connected right foot disability, without consideration of
the separately rated scar, would best be characterized as
moderately severe or severe and the functional limitations, if any,
resultant from the entire service-connected disability. In that
regard, the examiner should discuss whether there is any weakened
movement, excess fatigability with use, incoordination, painful
motion and pain with use, as well as pain on weight-bearing, and
any interference with ambulation due to the service connected right
foot disability (to include the right 5th toe only if the examiner
finds a relationship between the disability of that toe and the
service connected first and 4th toes). If muscle strength on the
right is found to be decreased, the examiner should note whether
such decrease is supported by any objective findings such as muscle
atrophy. Additionally, if the examiner examines both feet, it is
essential to report the findings for each foot separately so that
there will be no confusion as to which foot is intended. The claims
folder and a separate copy

- 3 -

of this remand should be made available to the examiner. The
veteran is advised that failure to report for the examination
without good cause could result in a denial of her claim.

3. The RO should then review the examination report to ensure that
it complies with this remand. Any corrective action in that regard
must be taken.

4. Thereafter, the claim for an increased rating for the right foot
disability should be readjudicated in light of the additional
evidence and with consideration of 38 C.F.R. 4.40 and 4.45. If the
benefit sought remains denied, the veteran and her representative
should be provided a supplemental statement of the case that
contains the additional evidence and any applicable laws and
regulations not previously given.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
matter. The veteran need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1997) (Historical and
Statutory Notes).

4 -

In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

JANE E. SHARP Member, Board of Veterans'Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Veterans Appeals. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R. 20.1100(b) (1998).

5 -

